DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group IV, Claims 30 & 32-39 in the reply filed on October 4, 2021 is acknowledged.  The traversal is on the ground(s) that the addition of new limitations to each of independent Claims 1, 11, 20 & 30 reciting “the use of a determined filter state corresponding to either a low fault code or a raised fault code, with the low fault code indicative of a filter drain being optional and the raised fault code indicative of a filter drain being required” constitute a special technical feature not found in previously recited prior art reference Bulter, (US 2012/0000858), which was previously relied upon for the Requirement for Restriction.  This is not found persuasive because the Examiner has re-established the requirement for unity of invention using a new prior art reference that discloses the shared technical feature among Groups I-IV, as indicated below.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1-5 & 9, drawn to “an apparatus”, an apparatus type invention group.
Group II, claim(s) 11-19, drawn to “a method for remotely draining a filter assembly”, a method type invention group.
Group III, claim(s) 20-29, drawn to “an apparatus”, an apparatus type invention group.
Group IV, claim(s) 30, 32-34 & 36-39, drawn to “a system”, an apparatus type invention group.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, III & IV lack unity of invention because even though the inventions of these groups require the technical feature of “a filter or filter assembly”, “a fluid amount in the filter or filter assembly”, “a filter state based on or indicative of the fluid amount”, “information corresponding to the filter state”, and “responsive, at least in part, to the fluid amount not exceeding the predetermined threshold value, generate, via the filter management circuit, a filter state corresponding to a low fault code, the low fault code indicative of a filter drain being optional; responsive, at least in part, to the fluid amount exceeding the predetermined threshold value, generate, via the filter management circuit, a filter state corresponding to a raised fault code, the raised fault code indicative of a filter 
Goodwin discloses “a filter or filter assembly”, (See paragraph [0025], Goodwin, “filter assembly”), “a fluid amount in the filter or filter assembly”, (See paragraph [0025], Goodwin, “the presence of water above an acceptable level”), “a filter state based on or indicative of the fluid amount”, (See paragraph [0025], Goodwin; “when the WiF [Water in Fuel] sensor detects the presence of water above an acceptable level, the sensor generates a fault signal indicative of contaminated fuel”), “information corresponding to the filter state”, (See paragraph [0025], Goodwin; “when the WiF [Water in Fuel] sensor detects the presence of water above an acceptable level, the sensor generates a fault signal indicative of contaminated fuel”), and “responsive, at least in part, to the fluid amount not exceeding the predetermined threshold value, generate, via the filter management circuit, a filter state corresponding to a low fault code, (See paragraph [0026]; “the control system is also preferably configured to automatically reset the bypass valve…to the first filtering position upon servicing of the filter assembly…and alleviation of the fault condition(s)”); Examiner interprets the filter state being reset to a first filtering position to indicate a low fault code when the filter media is replaced/drained and the fluid amount is now below a threshold value), the low fault code indicative of a filter drain being optional, (See paragraph [0026]; “the control system is also preferably configured to automatically reset the bypass valve…to the first filtering position upon servicing of the filter assembly…and alleviation of the fault condition(s)”; and See paragraph [0025], “the controller may simultaneously illuminate an indicator light…and optionally sound an alarm…[which] may be silenced…allowing fuel to bypass the filter media”; Examiner .
The requirement is still deemed proper and is therefore made FINAL.
Thus, the current set of claims for examination constitute Claims 30, 32-34 & 36-39, while Claims 1-5, 9, & 11-29 are withdrawn.
Abstract
The abstract of the disclosure is objected to because the first verb “includes” on line 1 should read “include” based on the plurality of the subject, so it is grammatically incorrect.  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because it is one long run-on sentence, which is grammatically incorrect.  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because: the abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 
Specification
The disclosure is objected to because of the following informalities: the element “transceiver 360” from Figure 3 is not listed in the Specification.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “sensor 120” in Figure 2 has been used in the Specification to refer to telematics controller 120 instead.  It is also not clear if this element is supposed to be “a telematics controller 120” or “a sensor 140” as stated in the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 30 is objected to because of the following informalities:  the phrase “the transmitted instructions” on line 25 can be rewritten as “the instructions”.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  Claim 35 is not listed in the current set of claims and indicated as “(Cancelled)”.  Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  the phrase “the instructions transmitted by the remote user device to the controller” can be rewritten as “the instructions are transmitted by the remote user device to the controller”.  Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  the phrase “the transmitted instructions” can be rewritten as “the instructions”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation “a filter drain” on lines 14 and 22.  It is not clear if this “filter drain” limitation is the same limitation as “a filter drain” on line 11, or if it is a different limitation.
Claim 34 recites the limitation "the vehicle management interface" on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30, 32, 33 & 37-39 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Goodwin, (US 2012/0234770).
Claims 30, 32, 33 & 37-39 are directed to a system, an apparatus or device type invention group.
Regarding Claims 30, 32, 33 & 37-39, Goodwin discloses a system, (See Abstract and Fuel Filtration System 10, See Figure 1, See paragraph [0020]), comprising: 
a filter, (Filter Assembly 30, See Figure 1 & 2A/2B, and See paragraph [0020] & [0021]); 
an intelligent solenoid coupled to the filter, (Valve 40 coupled to Manifold 32 of Filter Assembly 30, See Figure 2A/2B, See paragraph [0021] & [0022]); 
a controller communicatively coupled to the intelligent solenoid, (See paragraph [0024] & [0025]), the controller configured to: 
determine, via a filter management circuit, a filter state based on whether a fluid amount in the filter exceeds a predetermined threshold value, (Manifold 32 and Sensor, See Figure 2A/B, and See paragraphs [0024] & [0025]); 
responsive, at least in part, to the fluid amount not exceeding the predetermined threshold value, generate, via the filter management circuit, the filter state corresponding to a low fault code, (See paragraph [0026]; “the control system is also preferably configured to automatically reset the bypass valve…to the first filtering position upon servicing of the filter assembly…and alleviation of the fault condition(s)”; Examiner interprets the filter state being reset to a first filtering position to indicate a low fault code when the filter media is replaced/drained and the fluid amount is now below a threshold value), the low fault code indicative of a filter drain being optional, (See paragraph [0026]; “the control system is also preferably configured to automatically reset the bypass valve…to the first filtering position upon servicing of the filter assembly…and alleviation of the fault condition(s)”; and See paragraph [0025], “the controller may simultaneously illuminate an indicator light…and optionally sound an alarm…[which] may be silenced…allowing fuel to bypass the filter media”; Examiner interprets the filter state being reset to a first filtering position to indicate a low fault code and a drain is considered optional until the operator chooses to act on it); 
responsive, at least in part, to the fluid amount exceeding the predetermined threshold value, generate, via the filter management circuit, the filter state corresponding to a raised fault code, the raised fault code indicative of a filter drain being required, (See paragraph [0025], “when the WiF [Water in Fuel] sensor detects the presence of water above an acceptable level, the sensor generates a fault signal indicative of contaminated fuel”; and See paragraph [0024], “the filter assembly…remains in the fault condition allowing fuel to bypass the filter media until…the fault condition alleviated…by…draining water from the filter assembly”); and 
a remote user device configured for wireless operation with the intelligent solenoid, (See paragraph [0026], “a control system…may be configured to communicate with various wired and wireless monitoring and feedback systems” such as “equipment rental or service centers via communication networks” such as “a cellular or other radio transmitter”), the remote user device configured to: 
connect, via a network configured for wireless connectivity, to the intelligent solenoid coupled to the filter, (See paragraph [0026], “a control system…may be configured to communicate with various wired and wireless monitoring and feedback systems” such as “equipment rental or service centers via communication networks” such as “a cellular or other radio transmitter”); 
receive, from the intelligent solenoid, information corresponding to the filter state indicative of the fluid amount corresponding to the filter, (Manifold 32 and Sensor, See Figure 2A/B, and See paragraphs [0024] & [0025]); 
responsive to the filter state corresponding to the low fault code, transmit instructions indicating that a filter drain is optional, (See paragraph [0026]; “the control system is also preferably configured to automatically reset the bypass valve…to the first filtering position upon servicing of the filter assembly…and alleviation of the fault condition(s)”; Examiner interprets the filter state being reset to a first filtering position to indicate a low fault code when the filter media is replaced/drained and the fluid amount is now below a threshold value.  Examiner interprets that a drain is optionally not required); 
responsive to the filter state corresponding to the raised fault code, transmit instructions so as to actuate the intelligent solenoid to thereby cause a release of fluid responsive to the filter state and the transmitted instructions, (See paragraph [0025], “when the WiF [Water in Fuel] sensor detects the presence of water above an acceptable level, the sensor generates a fault signal indicative of contaminated fuel”; and See paragraph [0024], “the filter assembly…remains in the fault condition allowing fuel to bypass the filter media until…the fault condition alleviated…by…draining water from the filter assembly”).
Additional Disclosures Included:
Claim 32: The system of claim 30, further comprising a sensor configured to determine the fluid amount in the filter, (See paragraph [0025]; “a water in fuel (WiF) sensor…to generate a filter fault signal when the presence of water above an acceptable level is detected”).
Claim 33: The system of claim 30, wherein the intelligent solenoid is configured to operate wirelessly via a wireless chip, wireless circuit, wireless communication network, or combinations thereof, (See paragraph [0026], “a control system…may be configured to communicate with various wired and wireless monitoring and feedback systems” such as “equipment rental or service centers via communication networks” such as “a cellular or other radio transmitter”, and See paragraph [0024], “in response to the fault signal, the bypass valve [solenoid] is actuated by the control system”).
Claim 37: The system of claim 30, wherein the fluid amount corresponds to a water amount, (See paragraph [0025]; “a water in fuel (WiF) sensor…to generate a filter fault signal when the presence of water above an acceptable level is detected”).
Claim 38: The system of claim 30, wherein the instructions transmitted by the remote user device are transmitted directly to the intelligent solenoid, (See paragraph [0026], “a control system…may be configured to communicate with various wired and wireless monitoring and feedback systems” such as “equipment rental or service centers via communication networks” such as “a cellular or other radio transmitter”, and See paragraph [0024], “in response to the fault signal, the bypass valve [solenoid] is actuated by the control system”).
Claim 39: The system of claim 30, wherein the instructions transmitted by the remote user device to the controller, and in response to the transmitted instructions, the controller instructs the intelligent solenoid to cause the release of fluid responsive to the filter state, (See paragraph [0026], “a control system…may be configured to communicate with various wired and wireless monitoring and feedback systems” such as “equipment rental or service centers via communication networks” such as “a cellular or other radio transmitter”, and See paragraph [0024], “in response to the fault signal, the bypass valve [solenoid] is actuated by the control system”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34 & 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin, (US 2012/0234770), in view of Castleberry et al., (“Castleberry”, US 2015/0006059).
Claims 34 & 36 are directed to a system, an apparatus or device type invention group.
Regarding Claim 34, Goodwin discloses the system of claim 30, but does not disclose wherein the vehicle management interface is configured for operation when a vehicle associated with the filter is in an engine off state.
Castleberry discloses a system, (See paragraph [0001], Castleberry), wherein the vehicle management interface is configured for operation when a vehicle associated with the filter is in an engine off state, (See paragraph [0028] or [0041], Castleberry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Goodwin by incorporating wherein the vehicle management interface is configured for operation when a vehicle associated with the filter is in an engine off state as in Castleberry so that “the engine may be shut down to reduce the risk of damage to the engine system due to encroachment of water”, (See paragraph [0041], Castleberry), and the system “may be manually drained”, (See paragraph [0041], Castleberry), but “manually draining the water…is not possible when the engine is running”, (See paragraph [0028], Castleberry).
Regarding Claim 36, Goodwin discloses the system of claim 30, but does not disclose wherein the remote user device is configured to determine whether a vehicle associated with the filter is in an engine on state or an engine off state; and generate a filter status notification when the vehicle associated with the filter is in the engine on state or the engine off state based on the engine state received.
Castleberry discloses wherein the remote user device is configured to determine whether a vehicle associated with the filter is in an engine on state or an engine off state, (See paragraph [0031] or [0032], Castleberry); and generate a filter status notification when the vehicle associated with the filter is in the engine on state or the engine off state based on the engine state received, (See paragraph [0031], [0032] and [0038], Castleberry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Goodwin by incorporating wherein the remote user device is configured to determine whether a vehicle associated with the filter is in an engine on state or an engine off state; and generate a filter status notification when the vehicle associated with the filter is in the engine on state or the engine off state based on the engine state received as in Castleberry so that “the engine may be shut down to reduce the risk of damage to the engine system due to encroachment of water”, (See paragraph [0041], Castleberry), and the system “may be manually drained”, (See paragraph [0041], Castleberry), but “manually draining the water…is not possible when the engine is running”, (See paragraph [0028], Castleberry).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779